 



Exhibit 10.3
GEOVAX INC. — MARK W. REYNOLDS
EMPLOYMENT AGREEMENT
AMENDED AND RESTATED AS OF
01 FEBRUARY 2008
This EMPLOYMENT AGREEMENT (the “Agreement”) by and between GeoVax, Inc., a
Georgia Corporation (“Company”), and MARK W. REYNOLDS (“Employee”; and with the
Company, collectively, the “Parties”), is entered into and effective as of 01
February 2008 (the “Effective Date”). This Agreement amends and restates the
original employment agreement between the parties dated October 1, 2006.
Employee will serve as Chief Financial Officer and Secretary, of the Company.
The Company and Employee desire that Employee be employed by the Company in the
above capacity under the terms of this Agreement. Therefore, in consideration of
the mutual covenants and agreements set forth herein, it is agreed:
1. Employment; Duties. Employee is hereby employed by the Company under the
terms of this Agreement, and Employee accepts such employment. Employee shall
serve as Chief Financial Officer and Secretary, as defined above, of the Company
and shall perform such duties (“Employees Duties”) as are customary for someone
in that position and duties that may be reasonably assigned from time to time by
the President and CEO and in the absence of the President/CEO, the Company’s
Board of Directors (BOD). Primary duties include but are not limited to:
specified corporate functions, coordination/management/reporting of all
financial affairs of the Company such as preparing and maintaining accounting
records in compliance with GAAP (monthly/quarterly/annual), SEC 10Q and 10K
filings, other SEC filings as required and other activities inclusive of
business contracts/payroll and will be requested to attend all Stockholder and
Board of Directors meetings performing such functions as financial reporting and
preparation of meeting minutes/reports. It is understood and agreed that
employee shall have full visibility to all corporate agreements, contracts and
related transactions. Corporate Directors and Officers Liability Insurance (D&O)
coverage will be provided.
2. Term of Agreement. The term of Employee’s employment under this Agreement
commences on or about 01 February 2008 and shall end upon the termination of
Employee’s employment with the Company as provided herein. The Company may
terminate this Agreement upon at least 60 days prior written notice to Employee,
and such termination shall be effective on the termination date described in
such notice (or such earlier time as the Company and Employee may agree).
Notwithstanding the foregoing, the termination of this Agreement shall not
terminate the Company’s obligation to make any payments to Employee for services
performed and expenses incurred prior to the date of such termination, or as set
forth below; and shall not terminate Employee’s obligations under Section 14, 15
and 16 below.
3. Base Salary. The Company shall pay Employee $115,000 annually, payable at
least monthly, with annual reviews. Performance and salary reviews are at the
discretion of the President/CEO and/or Board of Directors. It is understood that
Employee’s base pay is determined based on Employee’s part-time status and may
be adjusted in the future upon the mutual agreement of the parties.
4. Performance Reviews. Performance reviews will be conducted at least annually
by the President/CEO or designee.
5. Annual Bonus Potential. An annual fiscal year bonus will be considered and
recommended, if appropriate, by the supervisor and President/CEO and must be BOD
approved. The actual amount shall be at the discretion of the President/BOD
based on Employee’s and the Company’s performance and achievement.
6. Equity Stock Incentive. The Company shall consider the grant of stock options
to Employee under the Company’s then current stock option plan. These options
would allow employee the right to purchase shares of the Company’s common stock
at an exercise price per share yet to be determined. Option grants are
performance based. The options will have an expiration date and vesting schedule
which will be fixed by the Board.
7. Moving Expenses. N/A

1



--------------------------------------------------------------------------------



 



8. Temporary Living Expense. N/A
9. Travel Expenses. The Company shall reimburse Employee for usual and customary
business travel expenses reasonably incurred in the performance of Employee’s
Duties, based on receipted expense reports, including $0.485 per mile for all
general business use of personal auto as previously approved. Employee will use
best efforts to minimize all travel and travel expenses and use alternative less
expensive forms of travel when possible.
10. Other Business Expenses. N/A
11. Benefits. Employee will be entitled to the following benefits in line with
the company’s ongoing benefits program administered through an HR employment
agency (Administaff Services Inc.) or other company selected benefits
administrator. Benefit details are provided in an information packet available
from the Company.
     a. Life Insurance Benefits: $50,000 in term life insurance. Additional
insurance is available through the HR agency.
     b. Long-Term Disability Insurance: as provided.
     c. Medical & Dental Insurance N/A
     d. Vacation: Three (3) weeks paid vacation.
     e. Holidays: Nine (9) paid holidays.
     f. Retirement Plan: a Company 401(k) Retirement Plan that allows Employee
to contribute up to 15% of salary on a pre-tax basis up to a maximum as
prescribed under federal law. Employer matching and/or profit contribution will
be at the discretion of the Company and approved annually by the Board. Company
matching is currently $0.25 for each $1.00 of employee 401(k) contribution up to
a maximum. (See Plan for details — eligible after six months full time
employment)
12. Termination Provision—Non Voluntary
a. With Cause. If Employee is terminated with cause, Employee’s employment,
compensation and benefits will terminate immediately (unless otherwise provided
by law), and Employee shall not receive any severance payments.
b. Without Cause. If Employee is terminated without cause, Employee must be
given 30 days notice, and his salary will continue to be paid for 1 week for
each full year of service.
13. Termination Provision—Voluntary. Employee may voluntarily terminate his
employment on 60 day written notice to the Company, and Employee’s employment,
compensation and benefits will terminate on the effective date of termination
(unless otherwise provided by law), and Employee shall not receive any severance
payments.
14. Record Keeping and Payment. Employee shall keep and file with the Company an
expense report for all business expenses for which Employee seeks reimbursement,
and Employee shall be reimbursed for such documented business expenses within
thirty (30) days of submitting a request for reimbursement.
15. Restrictive Covenants. Employee acknowledges that the restrictions contained
herein are reasonable and necessary to protect the legitimate business interests
of the Company, and will not impair or infringe upon his right to work or earn a
living after his employment with the Company ends. The restrictions imposed
herein shall apply during Employee’s employment with the Company and, except for
the longer period specified below for the protection of Trade Secrets,
thereafter for a period of two (2) years after the termination of employment for
any reason (the “Restricted Period”).

2



--------------------------------------------------------------------------------



 



a.   Trade Secrets and Confidential Information. Employee represents and
warrants that: (i) he is not subject to any agreement that would prevent him
from performing Employ ee’s Duties for the Company or otherwise complying with
this Agreement, and (ii) he is not subject to or in breach of any non-disclosure
agreement, including any agreement concerning trade secrets or confidential
information owned by any other party.       Employee agrees that he will not:
(i) use, disclose, or reverse engineer the Trade Secrets or the Confidential
Information (as defined below), except as authorized by the Company; (ii) or
during his employment with the Company, use, disclose, or reverse engineer
(a) any confidential information or trade secrets of any former employer or
third party, or (b) any works of authorship developed in whole or in part by him
during any former employment or for any other party, unless authorized in
writing by the former employer or third party; or (iii) upon his resignation or
termination (a) retain Trade Secrets or Confidential Information, including any
copies existing in any form (including electronic form), which are in his
possession or control, or (b) destroy, delete, or alter the Trade Secrets or
Confidential Information without the Company’s consent. Notwithstanding the
above, such information may be disclosed to authorized representatives of the US
government in federal grant applications and to third parties in connection with
licensing, financing and other commercial agreements, in each case to the extent
the failure to provide such information would materially prejudice the Company’s
ability to secure the grant or enter into the desired commercial relationship,
and provided that in each case Employee uses his best efforts to cause the
person(s) receiving such information to protect its confidentiality and limit
its use, including securing a written confidentiality agreement where possible.
      The obligations under this subsection 15.a shall: (i) with regard to the
Trade Secrets, remain in effect as long as the information constitutes a trade
secret under applicable law, and (ii) with regard to the Confidential
Information, remain in effect during the Restricted Period.   b.   “Confidential
Information” means information of the Company, to the extent not considered a
Trade Secret under applicable law, that (i) relates to the business of the
Company, (ii) possesses an element of value to the Company, (iii) is not
generally known to the Company’s competitors, and (iv) would damage the Company
if disclosed. Confidential Information includes, but is not limited to,
(i) future business plans, (ii) the composition, description, schematic or
design of products, future products or equipment of the Company,
(iii) communication systems, audio systems, system designs and related
documentation, (iv) advertising or marketing plans, (v) information regarding
independent contractors, employees, clients and customers of the Company, and
(vi) information concerning the Company’s financial structure and methods and
procedures of operation. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (ii) has been independently developed
and disclosed by others without violating this Agreement or the legal rights of
any party, or (iii) otherwise enters the public domain through lawful means.  
c.   “Trade Secrets” means information of the Company, and its licensors,
suppliers, clients and customers, without regard to form, including, but not
limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information (i) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.   d.   Non-Solicitation of Customers and Business
Partners. During the Restricted Period, Employee will not solicit any customer
of the Company, or any for-profit or not-for-profit enterprise in a commercial
or research relationship with the Company, on his own behalf or on behalf of any
other person or entity, for the purpose of providing any goods or services
competitive with the business of the Company as described in the Company’s
Business Plan or thereafter (the “Business”), or for the purpose of diverting
the benefits of any such relationship away from the Company. The restrictions
set forth in this Section apply only to the customers and enterprises with whom
Employee had interaction (i) in an effort to establish, maintain, and/or further
a business relationship on behalf of the Company, and (ii) which occurs

3



--------------------------------------------------------------------------------



 



    during the last year of Employee’s employment with the Company (or during
his employment if employed less than a year).   e.   Non-Recruitment of
Employees. During the Restricted Period, Employee will not, directly or
indirectly, solicit, recruit or induce any employee of the Company or any
affiliate of the Company either to terminate his or her employment relationship
with the Company, or work for any other person or entity engaged in a business
like the Business.

16. Work Product. Employee’s Duties may include creation of inventions in areas
directly or indirectly related to the business of the Company or to a line of
business that the Company may reasonably be interested in pursuing. All Work
Product (as defined below) shall constitute work made for hire. If (i) any of
the Work Product may not be considered work made for hire, or (ii) ownership of
all right, title, and interest to the legal rights in and to the Work Product
will not vest exclusively in the Company, then, without further consideration,
Employee assigns all presently-existing Work Product to the Company, and agrees
to assign, and automatically assigns, all future Work Product to the Company.
     The Company will have the right to obtain and hold in its own name
copyrights, patents, design registrations, proprietary database rights,
trademarks, rights of publicity, and any other protection available in the Work
Product. At the Company’s request, Employee will perform, during or after his
employment with the Company, any acts to transfer, perfect and defend the
Company’s ownership of the Work Product, including, but not limited to:
(i) executing all documents (including a formal assignment to the Company)
necessary for filing an application or registration for protection of the Work
Product (an “Application”), (ii) explaining the nature of the Work Product to
persons designated by the Company, (iii) reviewing Applications and other
related papers, or (iv) providing any other assistance reasonably required for
the orderly prosecution of Applications. Employee will provide the Company with
a written description of any Work Product in which he is involved (solely or
jointly with others) and the circumstances surrounding the creation of such Work
Product.
     "Work Product” means (a) any data, databases, materials, documentation,
computer programs, inventions (whether or not patentable), designs, and/or works
of authorship, including but not limited to, discoveries, ideas, concepts,
properties, formulas, compositions, methods, programs, procedures, systems,
techniques, products, improvements, innovations, writings, pictures, and
artistic works, and (b) any subject matter protected under patent, copyright,
proprietary database, trademark, trade secret, rights of publicity, confidential
information, or other property rights, including all worldwide rights therein,
that is or was conceived, created or developed in whole or in part by Employee
while employed by the Company and that either (i) is created within the scope of
his employment, (ii) is based on, results from, or is suggested by any work
performed within the scope of his employment, (iii) is directly or indirectly
related to the business of the Company or a line of business that the Company
may reasonably be interested in pursuing, (iv) has been or will be paid for by
the Company, or (iv) was created or improved in whole or in part by using the
Company’s time, resources, data, facilities, or equipment.
17. Arbitration.

a.   Any controversy, claim or dispute arising from, out of or relating to this
Agreement, or any breach thereof, including but not limited to any dispute
concerning the scope of this arbitration clause, claims based in tort or
contract, claims for discrimination under federal, state or local law, and/ or
claims for violation of any federal, state or local law (any such controversy,
claim or dispute being referred to herein as a “Claim”) shall be resolved in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association then in effect. Such arbitration shall take
place in Atlanta, Georgia. The arbitrator’s award shall be final and binding
upon both parties.   b.   A demand for arbitration shall be made within a
reasonable time after the Claim has arisen. In no event shall the demand for
arbitration be made after the date when an institution of legal and/or equitable
proceedings based on such Claim would be barred by the applicable statute of
limitations. Each party to the arbitration will be entitled to be represented by
counsel and shall have the right to subpoena witnesses and documents for the
arbitration hearing. The arbitrator shall be experienced in employment
arbitration and licensed to practice law in the state of Georgia. The arbitrator
shall have the authority to hear and

4



--------------------------------------------------------------------------------



 



    grant a motion to dismiss and/ or motion for summary judgment, applying the
standards governing such motions under the Federal Rules of Civil Procedure.  
c.   Except as otherwise awarded by the arbitrator, each party shall pay the
fees of its respective attorneys, the expenses of its witnesses and any other
expenses connected with presenting its Claim or defense. To the extent permitted
by law, the prevailing party shall be entitled to receive, in addition to all
other relief, payment of all expenses of litigation and arbitration, including
attorney’s fees.   d.   The parties indicate their acceptance of the foregoing
arbitration requirement by initialing below:

     
/s/ DH
  /s/ MR
 
   
 
   
For the Company
  Employee

18. Miscellaneous. This Agreement constitutes the entire agreement between the
Parties concerning the subject matter of this Agreement. This Agreement
supersedes any prior communications, agreements or understandings, whether oral
or written, between the Parties relating to the subject matter of this
Agreement. This Agreement may not be amended or modified except in writing
signed by both Parties. This Agreement shall be assignable to, and shall inure
to the benefit of, the Company’s successors and assigns, including, without
limitation, successors through merger, consolidation, or sale of a majority of
the Company’s assets. Employee shall not have the right to assign Employee’s
rights or obligations under this Agreement, except as permitted under the laws
of descent and distribution. The laws of the State of Georgia shall govern this
Agreement.
The Parties hereto have executed this Agreement as of the day and year first
written below.
GEOVAX, INC.

                     
/s/
  Donald G. Hildebrand       Date:   February 1, 2008     Donald G. Hildebrand  
              President/CEO                

EMPLOYEE:

                     
/s/
  Mark W. Reynolds       Date:   February 1, 2008     Mark W. Reynolds          
     

5